Citation Nr: 0108742	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  95-00 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a fracture of the 
right leg, including as secondary to a service-connected 
right knee disability.

2.  Entitlement to a higher compensable rating for service-
connected cellulitis of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant, her employer, her mother, her friend, and her 
roommate



ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
August 1983.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1994 RO decision which, in pertinent part, 
granted service connection and a 0 percent rating for 
cellulitis of the right leg, and denied service connection 
for a fracture of the right leg.  The veteran appealed the 
denial of service connection for a fracture of the right leg, 
and appealed for a higher rating for service-connected 
cellulitis.  A personal hearing was held before an RO hearing 
officer in July 1994.  A Board hearing was requested and 
scheduled, but the veteran failed to report for such hearing.

The Board notes that in the March 1994 decision, the RO 
granted secondary service connection for a right hip 
disability, with a noncompensable evaluation, and denied 
service connection for osteomyelitis.  As the veteran has not 
filed a timely substantive appeal with respect to these 
issues, the issues are not in appellate status, and will not 
be addressed by the Board.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2000).

During the course of the appeal, in a September 1995 
decision, the RO granted secondary service connection and a 
10 percent rating for left heel syndrome.  In a June 1997 
decision, the RO granted secondary service connection and a 
30 percent rating for major depression with anxious features.  
Such issues are not in appellate status and will not be 
addressed by the Board.  38 U.S.C.A. § 7105 (West 1991).

In its March 1994 decision, the RO also denied an increase in 
a 20 percent rating for a service-connected right knee 
disability.  A notice of disagreement was received from the 
veteran on this issue in July 1994.  In a September 1995 
decision, the RO granted a temporary total rating for 
convalescence for the right knee disability effective on 
January 22, 1995, with a 30 percent rating effective on March 
1, 1996.  The issue of entitlement to an increased rating for 
a service-connected right knee disability both before and 
after March 1, 1996 will be addressed in the REMAND below.


REMAND

The veteran essentially contends that she incurred a fracture 
of the tibia, or shin bone, of the right leg, either during 
service or as a result of a February 1987 operation on her 
service-connected right knee at a VA facility.  She contends 
that the fracture site is in the middle of her tibia, about 6 
to 8 inches below her knee.  She also contends that her 
service-connected cellulitis of the right leg is more 
disabling than currently evaluated.

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (the Act) which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The Act also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
Id. § 3(a) (to be codified as amended at 38 U.S.C. § 5103A). 

With respect to the claim for service connection for a 
fracture of the right leg, the Board notes that there is 
conflicting evidence in the file.  VA hospital records of a 
February 1987 right knee surgery are negative for a fracture 
of the right tibia.  At an October 1993 VA examination, the 
veteran reported that her right knee was fractured during 
service, and complained of pain in her right shin bone.  The 
pertinent diagnoses were residuals from traumatic multiple 
surgeries in the right knee including open reduction internal 
fixation for fracture of the knee and traumatic extensive 
degenerative joint disease, and recurrent strep cellulitis of 
the right leg with chronic red leg.  Subsequent X-ray studies 
of the right knee, tibia, and fibula showed degenerative 
osteoarthritis of the right knee, a metallic screw through 
the proximal tibia, and no fracture or dislocation of the 
tibia or fibula.

An August 1994 X-ray study of the right lower leg noted that 
the tibia and fibula were intact, with "no significant 
abnormality except for the reported old openly reduced 
fracture of the proximal tibia on this side."  In January 
1995, the veteran underwent a right total knee replacement.  
A discharge summary and operative report from such surgery 
are not in the claims file, and should be obtained.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

A June 1995 X-ray study of the right knee shows that there is 
now complete prosthetic replacement of the distal articular 
surface of the femur and proximal tibia.  A December 1996 X-
ray study of the right tibia and fibula indicates that there 
was no fracture or dislocation, and that the deformity of the 
proximal right tibia was most likely postoperative in 
etiology.  A November 1999 X-ray study of the right tibia and 
fibula shows no evidence of fracture or dislocation.

As noted above, the new Act redefines the responsibilities of 
the veteran and the VA.  In particular, the VA shall notify 
the veteran of any information, and any medical or lay 
evidence, not already submitted, that is necessary to 
substantiate her claim.  The Act, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  The Secretary shall also 
notify the veteran and her representative of any information 
and any medical or lay evidence not provided previously to 
the Secretary that is necessary to substantiate her claim.  
As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the claimant.  
This has not been accomplished.  As such, the Board finds 
that a REMAND is necessary to inform the veteran of such 
necessary information. 

The Board notes that the proximal tibia is part of the knee 
joint, and that the veteran is already service-connected for 
a right knee disability.  VA regulations provide that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2000).  In order to obtain 
service connection for a separate disability, claimed as a 
fracture of the right leg, or tibia, the veteran must present 
medical evidence indicating that she has such a disability, 
that such disability is not part of the established service-
connected right knee disability, and that such disability is 
related to service or to a service-connected disability.

With respect to the claim for a higher rating for cellulitis 
of the right leg, the Board notes that at a July 1994 RO 
hearing, the veteran testified that her cellulitis symptoms 
were intermittent in nature.  At a VA examination performed 
in November 1999, there was no evidence of cellulitis.  The 
duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Board finds that another VA examination should be scheduled.  
The RO should attempt to schedule such examination during an 
active period of the veteran's cellulitis of the right leg.  
Any ongoing medical records should also be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board notes that a December 1998 VA outpatient treatment 
record shows that the veteran reportedly receives disability 
benefits from the Social Security Administration (SSA).  SSA 
records are not in the file and should be obtained.  
Murincsak, supra.

With respect to the claims for an increased schedular rating 
for a service-connected right knee disability both before and 
after March 1, 1996, the Board notes that in an appeal in 
which the veteran expresses general disagreement with the 
assignment of a particular rating and requests an increase, 
the RO and the Board are required to construe the appeal as 
an appeal for the maximum benefit allowable by law or 
regulation and thus to consider all potentially applicable 
disability ratings.  AB v. Brown, 6 Vet. App. 35 (1993).  The 
RO's grant of an increased 30 percent rating for the right 
knee disability effective March 1, 1996 is not a complete 
grant of benefits, and thus the veteran's appeal for an 
increased rating for a right knee disability is still 
ongoing.  The RO should issue a statement of the case on 
these issues, with consideration of "staged ratings" 
pursuant to Fenderson v. West, 12 Vet. App. 119 (1999), and 
provide the veteran and her representative with an 
opportunity to thereafter perfect an appeal of these issues 
by submission of a timely substantive appeal.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2000); 
Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran is advised of the need to appear for the 
scheduled examinations ordered below, and attention is 
directed to following regulation which is cited in pertinent 
part:

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated her for cellulitis of the right 
leg or for a right knee disability since 
1986.  It should also instruct the 
veteran to prepare a detailed list 
(names, addresses, dates) of all VA and 
non-VA medical providers who have 
examined or treated her for fracture of 
the right leg since service.  The RO 
should directly contact all identified 
medical providers and obtain copies of 
all relevant medical records that are not 
already on file, including VA records of 
the January 1995 right total knee 
replacement.  The veteran should also be 
asked to submit any additional medical 
records she may have in her possession, 
and to submit pertinent lay statements. 
The veteran should be advised of what 
evidence is needed to substantiate her 
claims, what evidence the VA will obtain 
and what evidence she has to submit. 

3.  The RO should contact the SSA and 
obtain a copy of the SSA decision which 
awarded disability benefits and the 
medical records used in support of any 
decision.

4.  The RO should review the issue of 
entitlement to service connection for 
fracture of the right leg on a direct and 
secondary basis.  If current medical 
evidence of the existence of the 
disability is submitted, a VA medical 
examination should be ordered to confirm 
the relationship of any such disability 
to service or to a service connected 
disability.  

5.  The RO should schedule the veteran 
for a VA skin examination and an 
orthopedic examination by a physician to 
determine the severity of her service-
connected cellulitis of the right leg and 
the service connected right knee 
disability.  All necessary tests and 
studies should be performed.  The claims 
folder must be provided to and reviewed 
by the doctors prior to the examinations.  
All clinical findings must be reported in 
detail in the examination report.

Skin examination:  

The veteran's service-connected 
cellulitis is rated by analogy (38 C.F.R. 
§ 4.20) under Code 7806, pertaining to 
eczema.  The examiner should determine 
whether the veteran's cellulitis of the 
right leg is manifested by exfoliation 
(and the degree of same), exudation or 
itching, lesions, disfigurement, 
ulceration, crusting, or systemic or 
nervous manifestations.  The examiner 
should also note whether there is any 
scarring or objective evidence of pain or 
tenderness at the site.

Orthopedic examination:  

I.  For the period from August 1992 to 
January 22, 1995, the examiner should 
review the record and determine whether 
the right knee disability exhibited 
weakened movement, excess fatigability, 
or incoordination.  If feasible, these 
determinations should be expressed in 
terms of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any excess fatigability, weakened 
movement or incoordination.  If any 
determination cannot feasibly be made, it 
should be so indicated.

II.  For the period from August 1992 to 
January 22, 1995, the examiner should 
also express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
right knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.  If any 
determination cannot feasibly be made, it 
should be so indicated.

III.  For the period from March 1, 1996, 
the examiner should determine if the 
right knee disability is manifested by 
severe painful motion or weakness or an 
intermediate degree of residual weakness, 
pain or limitation of motion.  

IV.  For the period from March 1, 1996, 
the examiner should determine the range 
of motion of the right knee.  For VA 
purposes, normal flexion of the knee is 
to 140 degrees and normal extension is to 
0 degrees.  Also, tests for stability of 
the right knee should be accomplished, 
and any instability should be classified 
as mild, moderate, or severe.

V.  The examiner should be asked to 
determine whether the right knee exhibits 
weakened movement, excess fatigability, 
or incoordination for the period from 
March 1, 1996.  If feasible, these 
determinations should be expressed in 
terms of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any excess fatigability, weakened 
movement or incoordination.  If any 
determination cannot feasibly be made, it 
should be so indicated.

VI.  The examiner should also express an 
opinion, for the period from March 1, 
1996, whether pain could significantly 
limit functional ability of the right 
knee during flare-ups or when the knee is 
used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  If 
any determination cannot feasibly be 
made, it should be so indicated.

6.  The RO should include in the claims 
folder a copy of the notification to the 
veteran indicating the date and place of 
any examination ordered and the address 
to which the notification was sent, if 
the veteran fails to appear for any 
examination.  If the veteran fails to 
appear for the orthopedic examination 
concerning the rating to be assigned her 
knee disability, the RO should consider 
the provisions of 38 C.F.R. § 3.655 in 
adjudicating this issue.    

7.  After ensuring that the foregoing 
development has been completed, the RO 
should review the claims folder 
(including all additional evidence) for 
service connection, on a direct and 
secondary basis, for a fracture of the 
right leg, an increased rating for 
service connected right knee disability 
prior to and from March 1, 1996 and for a 
higher rating for cellulitis of the right 
leg.   If the claims are denied, the 
veteran should be issued a supplemental 
statement of the case, and given an 
opportunity to respond, before the case 
is returned to the Board.  The veteran is 
advised of the need to submit a 
substantive appeal to the issue of the 
rating to be assigned the right knee 
disability prior to January 22, 1995 and 
from March 1, 1996 if the Board is to 
address this matter.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




